United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2176
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Keyessence Fountain

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                           Submitted: December 2, 2014
                             Filed: December 5, 2014
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Keyessence Fountain directly appeals after she pled guilty to robbery and
firearm charges, and the district court1 sentenced her below the calculated Guidelines

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
range. Her counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), acknowledging an appeal waiver in Fountain’s plea
agreement.

      After careful de novo review, we enforce the appeal waiver, because the record
shows Fountain entered into both the plea agreement and the waiver knowingly and
voluntarily, and no miscarriage of justice would result from enforcing the waiver. See
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court should
enforce appeal waiver and dismiss appeal where it falls within scope of waiver, plea
agreement and waiver were entered into knowingly and voluntarily, and no
miscarriage of justice would result); see also United States v. Scott, 627 F.3d 702, 704
(8th Cir. 2010) (standard of review); Nguyen v. United States, 114 F.3d 699, 703 (8th
Cir. 1997) (defendant’s statements made during plea hearing carry strong
presumption of verity).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues outside the scope of the appeal
waiver. Accordingly, we dismiss the appeal, and we grant counsel’s motion to
withdraw, subject to counsel informing Fountain about the procedures for seeking
rehearing or filing a petition for certiorari.
                        ______________________________




                                          -2-